The appellant was convicted in the District Court of Potter County for the offense of embezzlement, and his punishment assessed at confinement in the penitentiary for a term of two years.
The notice of appeal was given on the 4th day of June, 1926, and the statement of facts was filed on the 12th day of November, 1926, more than ninety days after the notice of appeal was given. The bills of exceptions herein were filed December 4, 1926, more than ninety days after the notice of appeal was given in this case. We have repeatedly held that a statement of facts and bills of exceptions filed more than ninety days after the notice of appeal is given cannot be considered by this court. In this ruling, we are following the plain terms of the statutes. Sec. 5, Art. 760, 1925 Revision, C. C. P.
In the absence of the statement of facts and bills of exceptions, there is no error manifested by this record, and the judgment is in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.